Case: 21-11118       Document: 00516316447           Page: 1      Date Filed: 05/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 21-11118                             May 12, 2022
                                  Summary Calendar                           Lyle W. Cayce
                                                                                  Clerk

   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Eliseo Antonio Reyna,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 1:20-CR-30-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          The attorney appointed to represent Eliseo Reyna has moved to with-
   draw and has filed a brief per Anders v. California, 386 U.S. 738 (1967), and
   United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Reyna has filed a
   response.


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11118     Document: 00516316447           Page: 2   Date Filed: 05/12/2022




                                    No. 21-11118


          The record is insufficiently developed to permit consideration of
   Reyna’s contention that his guilty plea was made under coercion. See United
   States v. Corbett, 742 F.2d 173, 176–78 (5th Cir. 1984). Such a claim may be
   raised in a 28 U.S.C. § 2255 motion. Corbett, 742 F.2d at 178 n.11. For the
   same reason, we decline to consider Reyna’s claims of ineffective assistance
   of counsel, but without prejudice to collateral review. See United States v.
   Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief, relevant portions of the record, and
   Reyna’s response. We concur with counsel’s assessment that the appeal pre-
   sents no nonfrivolous issue for appellate review. Accordingly, the motion to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                         2